IN THE SUPREME COURT OF THE STATE OF KANSAS


                                              No. 122,036

                                In the Matter of MARK D. MURPHY,
                                            Respondent.

                          ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed October 16, 2020. Two-year suspension.
Respondent may apply for probation after one year.


        Deborah L. Hughes, Deputy Disciplinary Administrator, argued the cause, and Stanton A. Hazlett,
Disciplinary Administrator, was with her on the brief for petitioner.


        Daniel F. Church, of Morrow Willnauer Church, LLC, of Kansas City, Missouri, argued the
cause and was on the briefs for respondent. Mark D. Murphy, respondent, argued the cause pro se.


        PER CURIAM: This is a contested attorney discipline proceeding against Mark D.
Murphy, of Overland Park, Kansas. He was admitted to practice law in the state of
Kansas in 1987. A panel of the Kansas Board for Discipline of Attorneys made lengthy
findings of fact and concluded Murphy violated the Kansas Rules of Professional
Conduct (KRPC). The violations include representing both parties in a business
transaction that was not disclosed to a federal bankruptcy court which had jurisdiction
and related matters.


        In December 2016, the Disciplinary Administrator's office filed a formal
complaint alleging violations of the KRPC against Murphy. Almost two years later, and
after several continuances and a remand on behalf of the Disciplinary Administrator's



                                                     1
office, an amended formal complaint was filed in January 2019. Murphy's answer to the
amended formal complaint was filed in February 2019.


       A panel of the Kansas Board for Discipline of Attorneys began a hearing on
March 5, 2019, but was unable to finish the presentation of evidence on that day so the
hearing was continued to April 10, 2019. The hearing panel determined respondent
violated KRPC 1.1 (2019 Kan. S. Ct. R. 295) (competence), 1.2(c) (2003 Kan. Ct. R.
Annot. 332) (scope of representation), 1.7 (2003 Kan. Ct. R. Annot. 372) (conflict of
interest), 2.1 (2019 Kan. S. Ct. R. 345) (independent judgment), and 8.4(d) (2019 Kan. S.
Ct. R. 387) (conduct prejudicial to the administration of justice).


       The Disciplinary Administrator's office recommended disbarment. Counsel for the
respondent recommended reprimand. The hearing panel unanimously recommended one
year's suspension.


       The respondent filed exceptions to the panel's final hearing report, although he
concedes several KRPC violations, albeit with explanations in mitigation. Before this
court, the Disciplinary Administrator's office endorses the panel's findings and continues
to recommend disbarment. Respondent recommends reprimand with a plan of probation.
We quote the report's pertinent parts below.


                                       "Procedural history


              ....


              "10.   On February 25, 2019, the respondent filed an untimely answer to the
       amended formal complaint.




                                                2
        "11.    On March 4, 2019, at 4:07 p.m., on the eve of the hearing, the respondent
filed two motions. The respondent filed a motion to strike paragraph 22 of the formal
complaint and a motion to prohibit a collateral attack. The hearing panel denied the
respondent's motions.


        ....


                                 "Findings of Fact


        "16.    The hearing panel finds the following facts, by clear and convincing
evidence:


        "17.    Mark D. Murphy (hereinafter 'the respondent') is an attorney at law,
Kansas attorney registration number 13129. His last registration address with the clerk of
the appellate courts of Kansas is 6640 West 143rd Street, Suite 250, Overland Park,
Kansas 66223. The Kansas Supreme Court admitted the respondent to the practice of law
in the State of Kansas on April 15, 1987.


        "18.    A.H. operated a limousine service. A.H.'s company was known by a
variety of names. A.H. and his wife, I.H., incorporated the limousine service under two of
the names. A.H. did not follow corporate formalities and in 2003, the corporations'
charters were forfeited. During their existence, the corporations did not issue any stock.


        "19.    In April, 2003, A.H. listed his limousine business for sale with a broker.
The initial asking price was $800,000. Later, A.H. reduced the asking price to $695,000.
The broker was unable to sell the limousine business.


        "20.    A.H. was interested in building a soccer complex in the Kansas City
area. To that end, A.H. and B.S. formed a company to do so, called IFC. A.H. and B.S.
named themselves co-presidents. To raise capital to fund the soccer complex, A.H. and
B.S. entered into an advisory fee agreement with B.C., a firm which raises capital for
other companies.


                                             3
        "21.    S.L. was the chief operating officer and 50% owner of B.C. S.L. was also
the respondent's neighbor. Prior to 2004, the respondent provided legal services to S.L.
and B.C. From time to time, S.L. referred other clients to the respondent.


        "22.    S.L. referred IFC to the respondent. As a result, the respondent became
counsel for IFC. The respondent drafted IFC's shareholder agreement to memorialize the
relationship between its partners.


        "23.    On February 3, 2004, A.H. and his wife filed for the protections of
chapter seven of the bankruptcy code. On a bankruptcy schedule, A.H. and his wife listed
the limousine business as an asset, but valued it at $0. Regardless of the value, the
limousine business was part of the bankruptcy estate.


        "24.    A.H. and S.L. discussed the sale of the limousine business as a means to
raise capital to fund IFC. S.L., through B.C., agreed to assist A.H. in selling the limousine
business.


        "25.    A.H.'s son and A.M.'s son played soccer together in the Kansas City area.
Following a soccer practice, on March 26, 2004, A.H. and A.M. discussed A.M.
purchasing A.H.'s limousine business. During their discussions regarding the possible
transaction, A.H. indicated that he would be willing to sell the business for $550,000.
A.H. asserted that the business netted $12,000 - $15,000 monthly. A.H., however, did not
inform A.M. that he filed a chapter seven bankruptcy case nearly two months earlier.


        "26.    On May 5, 2004, S.L. contacted the respondent and requested the
respondent assist A.H. and A.M. with the business transaction.


        "27.    On May 17, 2004, the respondent, S.L., A.H., and A.M. met. Thereafter,
the respondent drafted an engagement letter addressed to A.H. (personally and as
president of the limousine business), A.M., and his wife, D.M. The letter provided:




                                             4
                  'This letter is to confirm our agreement with regard to our
        representation upon the following terms:


                  'You hereby employ The Murphy Law Firm, P.A. to prepare all
        necessary documentation and advise both [A.H.], as the seller, and
        [A.M.], as the purchasers, of all of the capital stock of Kansas Express
        International, Inc., which is owned by [A.H.]. I have disclosed the
        potential conflicts in doing so; however, after acknowledging such
        conflicts you all agree to waive any such conflict and retain us
        nonetheless pursuant to the terms of this letter and the enclosed Standard
        Terms of Engagement. Should a conflict arise which cannot be resolved,
        we will withdraw from this transaction with regard to all parties in this
        matter, and you should then retain your own legal counsel to advise you.


                  'The legal fees and expenses will be paid by you, jointly and
        severally. . . .'


The respondent, A.H. (personally and as president of the limousine business), A.M., and
D.M. signed the engagement letter.


        "28.      The respondent has repeatedly asserted that he represented only the
transaction, he did not provide legal advice to either party, and he acted as a mere
scrivener. In an affidavit, the respondent swore that the engagement letter 'expressly
provided that [he] would provide no legal advice to [A.M.] and [A.H.].' In a deposition,
the respondent testified under oath that he 'didn't give legal advice to either side.'


        "29.      Despite the respondent's statements to the contrary, the engagement letter
does not expressly provide that the respondent 'would provide no legal advice to either
party;' it expressly provided the opposite ('You hereby employ The Murphy Law Firm,
P.A. to prepare all necessary documentation and advise both [A.H.], as the seller, and
[A.M.], as the purchasers . . .')




                                               5
        "30.     The respondent admitted this during a deposition. The respondent
testified under oath, '[a]ctually, the engagement letter shows that they are both employing
me to prepare the documentation and advise them both of the transfer of that business.' In
the same deposition, the respondent later testified:


                 'The intent was to represent the seller and the buyer and basically
        represent the transaction, and, again, my role was basically as a scribe to
        do that without, again, giving any kind of, you know, standard legal
        advice to either side about whether it was a good deal, bad deal, terms,
        negotiations.'


When asked whether he explained what a stock purchase was to A.H. and A.M., the
respondent stated that he 'probably did explain the differences between an asset purchase
and a stock purchase transaction to them.' Finally, the respondent admitted that he
'probably made some general statements . . . in the presence of everyone [about due
diligence].'


        "31.     The bankruptcy court later concluded that the respondent's assertion that
he was a mere scrivener came 'close to being "so utterly implausible in light of conceded
or irrefutable evidence that no rational person could believe [it]."'


        "32.     In the engagement letter, the respondent included the following: 'I have
disclosed all the potential conflicts . . . , after acknowledging such conflicts you all agree
to waive any such conflict and retain us nonetheless . . .' While the testimony of A.M. and
the respondent are not in direct conflict on this subject, after observing all the witnesses
testify and after reviewing all the evidence, the hearing panel accepts A.M.'s testimony
and where the respondent's testimony is inconsistent with A.M.'s testimony on this
subject, the hearing panel rejects the respondent's testimony.


        "33.     A.M. testified that the respondent did not explain any potential conflict.
A.M. testified that the respondent spent seven to 20 seconds on that provision of the
engagement letter and the gist of the conversation was that if A.H. and A.M. reached an



                                              6
impasse in the negotiations, they would each need to hire their own lawyer to complete
the transaction.


        "34.       On May 18, 2004, the bankruptcy court entered a discharge in A.H. and
I.H.'s bankruptcy case.


        "35.       The respondent drafted a stock purchase agreement which provided that
A.M. and D.M. would purchase the capital stock and assets of the limousine business for
$550,000. The stock and assets of the corporation which was purportedly sold to A.M.
under the stock purchase agreement were the property of the bankruptcy trustee.


        "36.       The stock purchase agreement provided that A.H. was the owner of 'all
the issued and outstanding shares of [the limousine business].' The agreement, however,
did not mention the possibility that A.H. used multiple names in operating the limousine
business. Further, no stock was ever issued by any of A.H.'s corporations and by the time
the stock purchase agreement was drafted, A.H. forfeited the corporations by failing to
comply with the required formalities. During his second deposition, the respondent
testified that he would have checked with the Kansas Secretary of State to see the status
of the corporation. The respondent then contradicted himself and testified:


                   '. . . And I think looking back, it might have been forfeited at the
        time for an administrative failure to file an annual report or something.
        But . . . we would be selling them the stock of that company that was
        owned by [A.H.].'


The respondent did not acknowledge that the limousine business never issued any stock.


        "37.       Under the stock purchase agreement, A.M. and D.M. were required to
make a down payment of $105,000 and were also required to pay $170,000 at the time of
closing, scheduled for July 1, 2004. At closing, A.M. and D.M. were to execute a
promissory note for the remaining $275,000. The respondent drafted a pledge agreement
which provided that A.M. and D.M. would secure the promissory note with the stock in



                                                7
the limousine business. The parties executed the stock purchase agreement on May 28,
2004.


        "38.    The stock purchase agreement described 16 documents and indicated the
documents were attached to the agreement. The 16 documents were not attached to the
agreement. It appears that none of the 16 documents were ever prepared and presented to
A.H., A.M., and D.M.


        "39.    It is clear that at the time the stock purchase agreement was executed,
A.M. and D.M. were buying A.H.'s limousine business and not his promise to work for
them after the business was transferred to them.


        "40.    By May 28, 2004, A.M. and D.M. paid A.H. $105,000 as agreed. Then,
during the month of June, 2004, A.M. and D.M. paid A.H. another $24,420. All totaled
by the end of June, A.M. paid A.H. $129,420 of the agreed $550,000 purchase price.


        "41.    After signing the stock purchase agreement, A.M. formed a corporation
for his limousine business.


        "42.    On June 29, 2004, A.M. went to A.H.'s office after hours to review
information related to the limousine business. At that time, A.M. came across an April
15, 2004, a cell phone invoice which referenced the chapter seven bankruptcy petition.
A.M. was unaware of the bankruptcy until that time. As a result, A.M. hired a private
investigator to investigate details about the bankruptcy. The private investigator found
detailed information regarding the bankruptcy, including Schedule B of the bankruptcy
filings where A.H. listed the limousine business at zero value. On July 2, 2004, A.M.
informed the respondent that A.H. filed for bankruptcy.


        "43.    On July 2, 2004, the respondent obtained and reviewed copies of the
bankruptcy filings. When the respondent reviewed A.H.'s bankruptcy filings, he noticed
that A.H. attributed zero value to the limousine business on Schedule B of the bankruptcy
filings. That day, the respondent met with A.H., A.M., and D.M. The respondent
recommended rescheduling the closing date in order to research the impact the

                                             8
bankruptcy action had on the stock purchase agreement. The parties mutually agreed to
reschedule the closing based on the respondent's recommendation.


        "44.     After A.M. told the respondent about A.H.'s bankruptcy, the respondent
was on notice that his two clients were in direct conflict with one another. The respondent
did not withdraw from the representation; rather, the respondent negotiated a different
deal between the parties. Further, the respondent did not seek and obtain his clients'
consent to continue the joint representation after consultation regarding the conflict.


        "45.     On this subject, the bankruptcy court found that the respondent:


                 'suggested that the problems posed by [A.H.]'s bankruptcy could
        be avoided if the transaction was recharacterized as a sale of services
        instead of a sale of the business or a sale of assets. To that end he
        prepared a [second agreement] (which was backdated to May 28 even
        though it was signed on or about July 6) wherein [A.H.] agreed to
        provide his services to [A.M.]'s limousine company for one year in
        exchange for $300,000 plus incentive payments based on the
        performance of [A.M.]'s new limousine company. Like the Stock
        Purchase Agreement, the [second agreement] included a covenant not to
        compete; unlike the Stock Purchase Agreement, the [second agreement]
        specified that $50,000 of the sale price was attributable to the covenant.
        Despite purporting to be a services agreement, the [second agreement]
        contains many provisions one would expect to see only in a contract for
        the sale of a business or its assets.'


In the second agreement, A.M.'s corporation replaced A.M. and D.M. as the party named
on their side of the transaction. The purchase price was reduced to $300,000 because
A.M. could not verify the net income A.H. indicated the limousine business generated.
The next day, A.H. and A.M. signed the second agreement and A.M. paid A.H. $171,000,
the balance of the purchase price under the second agreement.




                                                 9
        "46.    Toward the end of July, 2004, A.M. discovered that the operations and
finances of the business did not live up to A.H.'s representations. A.M. returned the office
keys, abandoned the business, and attempted to rescind the transaction. A.H., however,
refused to return any of A.M.'s money. A.H. apparently retained whatever tangible assets
had been purportedly sold to A.M. and continued to operate the limousine business.


        "47.    A.H. met with the respondent to discuss his options. The respondent
suggested that A.H. consult with legal counsel and the respondent referred A.H. to
Cynthia (Grimes) Norton. (Since that time, Ms. Norton took the federal bankruptcy
bench.) In late July, 2004, the respondent called Ms. Norton and let her know that A.H.
would be calling for advice about a transaction involving a limousine deal in connection
with his chapter seven bankruptcy case. Specifically, the respondent told Ms. Norton that
the transaction had been structured as a sale of assets but was going to be restructured as
something else because the seller was in bankruptcy. Ms. Norton told the respondent that
she did not think that restructuring would work but she would talk with A.H.


        "48.    That same day, A.H. called Ms. Norton on her cell phone and discussed
the situation with A.M. While Ms. Norton had A.H. on the phone, Ms. Norton pulled up
A.H.'s bankruptcy case. She noted that an adversary proceeding was pending. Ms. Norton
told A.H. that he needed to inform his attorney of the situation so that the trustee could be
informed. Ms. Norton did not undertake to represent A.H.


        "49.    On July 26, 2004, A.H. met with his bankruptcy attorney, told his
attorney about the second agreement, and provided him with a copy of the second
agreement. A.H. did not disclose the existence of the stock purchase agreement to his
attorney.


        "50.    That same day, A.H.'s attorney wrote to the bankruptcy trustee and
provided him with a copy of the second agreement.


        'Enclosed please find a copy of the Intrust Bank statement requested by
        your office in the [A.H.] case, which was provided to me today, July 26,
        2004. If you will determine the balance due to the bankruptcy estate, I

                                             10
        believe that [A.H. and his wife] will turn over those funds in a timely
        manner.


        'Additionally, I have enclosed a copy of an agreement entered into post-
        petition by [A.H.]. [A.H.] is concerned that his failure to advise you of
        this agreement is a violation of his duties under the bankruptcy law. My
        understanding of the agreement is that it is an agreement not to compete
        and to provide consultation to [A.M.] and Kansas City Limousine &
        Budget Limousine. As such, I do not believe that any income derived
        from this agreement is property of the bankruptcy estate.


        '[A.H. and his wife] are very eager to finalize their bankruptcy case. I
        note that discharge was entered in the case on May 18, 2004. Please
        advise.'


        "51.       The bankruptcy trustee reviewed the second agreement and concluded
that despite the large amount of money being paid to A.H., the payment appeared to be
for services and did not constitute property of the estate.


        "52.       About that same time A.M. complained to the Johnson County District
Attorney about what he believed to be A.H.'s fraudulent conduct. An investigation was
initiated and in early 2005, an investigator met with the bankruptcy trustee. The
investigator provided the bankruptcy trustee with a copy of the stock purchase agreement.
This was the first time the bankruptcy trustee saw the stock purchase agreement.


        "53.       In January, 2005, the respondent assisted A.H. with selling the limousine
business again.


        "54.       On April 28, 2005, Christopher Redmond wrote to the respondent
regarding the sale of the limousine business from A.H. to A.M. In the letter, Mr.
Redmond asserted that A.H. converted bankruptcy estate property by selling the business
to A.M. Mr. Redmond characterized the second agreement as 'an attempt to defraud.'


                                              11
        "55.     On December 7, 2005, Mr. Redmond filed an adversary proceeding.
Ultimately, A.H., A.M., D.M., A.M.'s corporation, the respondent, and other individuals
and entities were joined as defendants.


        "56.     In the adversary proceeding, the court concluded that the entire $300,420
paid by A.M. was for the business and became bankruptcy estate property. Specifically,
the court found that the $129,420 was paid pursuant to the stock purchase agreement in
contemplation of A.M.'s receipt of the company's assets. The court also found that the
parties' intent was not changed by the execution of the second agreement. The court
characterized the second agreement as a 'sham.' The court also stated, '[t]he Agreement
was a thinly disguised subterfuge designed to secure the transaction's true nature; the
artifice was specifically designed to skirt the bankruptcy laws.' The court also found that
the $171,000 A.M. paid A.H. at closing was likewise property of the bankruptcy estate.
Ultimately, the court revoked A.H.'s discharge in bankruptcy.


        "57.     After lengthy negotiations, on March 7, 2007, Mr. Redmond, A.M., D.M.
and A.M.'s corporation entered into a settlement agreement.


        "58.     Then, on July 8, 2014, Mr. Redmond and the respondent entered into a
settlement agreement. To settle the matter, the respondent paid Mr. Redmond $250,000.


        "59.     A.M. and D.M. filed suit against the respondent and A.H. Included in the
allegations in the petition was a claim for legal malpractice against the respondent. In
2018, the case went to trial. The jury found the respondent to be 20% at fault, A.M. and
D.M. to be 44% at fault, and A.H. to be 36% at fault.


        "60.     On February 25, 2016, A.M. filed a complaint with the disciplinary
administrator regarding the respondent. On April 11, 2016, the respondent provided a
written response to A.M.'s complaint. In this final hearing report, the hearing panel has
referenced relevant items of evidence from the adversary proceeding as well as the
lawsuit filed by A.M. and D.M. For purposes of the disciplinary proceeding, a detailed
recitation of the history of the two lawsuits is not relevant to the allegations in the formal
complaint filed in this case.

                                              12
                                   "Conclusions of Law


        "61.    Based upon the findings of fact, the hearing panel concludes as a matter
of law that the respondent violated KRPC 1.1 (competence), 1.2(c) (scope of
representation), 1.7 (conflict of interest), 2.1 (exercise independent judgment), and 8.4(d)
(conduct prejudicial to the administration of justice), as detailed below.


        "62.    The hearing panel notes that KRPC 1.2 (scope of representation) and
KRPC 1.7 (conflict of interest) have been amended since the respondent engaged in the
misconduct. The hearing panel is relying on the rules that were in effect at the time the
respondent engaged in the misconduct.


                                        "KRPC 1.1


        "63.    Lawyers must provide competent representation to their clients.
'Competent representation requires the legal knowledge, skill, thoroughness and
preparation reasonably necessary for the representation.' The respondent failed to provide
A.M. with competent representation. In the engagement letter, the respondent agreed to
advise A.M. (as well as A.H.) regarding the transaction. Despite his agreement to advise
A.M., the respondent failed to competently advise A.M. regarding the transaction. The
respondent was unaware that A.H. filed bankruptcy and listed the limousine business as
an asset with a $0 value. Further, at the hearing on the formal complaint, the respondent
admitted that he would not counsel a client to enter into the agreements involved in this
matter because there are no barriers to enter the limousine service market. Moreover, the
respondent admitted that he was not versed in bankruptcy. Clearly, the respondent failed
to give A.M. (as well as A.H.) competent counsel regarding the transaction particularly in
light of the bankruptcy case. The hearing panel concludes that the respondent failed to
provide competent representation to A.M., in violation of KRPC 1.1.




                                             13
                                       "KRPC 1.2(c)


        "64.    In 2004, KRPC 1.2(c) remained in its original form and provided that '[a]
lawyer may limit the objectives of the representation if the client consents after
consultation.' In this case, the respondent did not obtain A.M.'s consent to limiting his
representation. In fact, the engagement letter provided to the contrary. The engagement
letter clearly stated that the respondent would 'advise both [A.H.], as the seller, and [D.M.
and A.M.], as the purchasers'. A.M. relied on the language in the engagement letter that
he would advise A.M. regarding the transaction. A.M. retained the respondent to prepare
all the necessary documents and to advise him on the deal. Nowhere in the respondent's
engagement letter does the respondent indicate that he is limiting his representation or
serving as a 'mere scrivener.' The respondent admitted that he advised the parties on
matters during the representation. Upon review of this same issue, the bankruptcy court
concluded that the respondent's assertion that he was a mere scrivener came 'close to
being "so utterly implausible in light of conceded or irrefutable evidence that no rational
person could believe [it]."' Accordingly, the hearing panel concludes that the respondent
violated KRPC 1.2(c), as it existed in 2004.


                                         "KRPC 1.7


        "65.    In 2004, KRPC 1.7 provided:


                '(a)     A lawyer shall not represent a client if the representation
        of that client will be directly adverse to another client, unless:


                (1)      the lawyer reasonably believes the representation will
        not adversely affect the relationship with the other client; and


                (2)      each client consents after consultation.


                '(b)     A lawyer shall not represent a client if the representation
        of that client may be materially limited by the lawyer's responsibilities to


                                               14
        another client or to a third person, or by the lawyer's own interests,
        unless:


                  (1)     the lawyer reasonably believes the representation will
        not be adversely affected; and


                  (2)     the client consents after consultation. When
        representation of multiple clients in a single matter is undertaken, the
        consultation shall include explanation of the implications of the common
        representation and the advantages and risks involved.


Consultation was and still is defined in the rules as 'communication of information
reasonably sufficient to permit the client to appreciate the significance of the matter in
question.'


        "66.      In the engagement letter, the respondent purported to comply with KRPC
1.7. The respondent stated that he had disclosed 'the potential conflicts . . . [and] after
acknowledging such conflicts you all agree to waive any such conflict and retain us
nonetheless.' Based on the record before it, the hearing panel concludes that the provision
in the engagement letter does not satisfy the consent after consultation requirement of
KRPC 1.7.


        "67.      First, as of July 1, 2014, when the respondent learned of A.H.'s
bankruptcy, the respondent was placed on actual notice of a direct conflict of interest
between his two clients. The respondent was prohibited from continuing to represent both
clients, unless each client consented after consultation. The respondent did not withdraw
from the representation nor did he obtain each client's consent after consultation. Rather,
as found by the bankruptcy court, the respondent suggested to A.M. and A.H. that he
draft a second agreement to attempt to work around the bankruptcy. As such, the hearing
panel concludes that the respondent violated KRPC 1.7(a).


        "68.      Second, the respondent never disclosed to A.M. his previous personal
and professional relationship with S.L. and his previous professional relationship with
                                              15
IFC. It is clear that the respondent's previous personal and professional relationship with
S.L. and his previous professional relationship with IFC, may have materially limited the
respondent's representation of A.M. in this case. The respondent did not explain the
conflict to A.M. nor did he seek or obtain A.M.'s consent to this conflict. The hearing
panel concludes that the respondent's failure in this regard amounts to a violation of
KRPC 1.7(b).


                                        "KRPC 2.1


        "69.    Lawyers must exercise independent professional judgment and render
candid advice. KRPC 2.1. In this case, the respondent failed to exercise independent
professional judgment and render candid advice to A.M. when he failed to advise A.M. of
the potential and actual problems with entering the agreements. The respondent's
judgment was influenced by the economic factors relevant to the entire situation,
particularly so given his previous relationships with S.L. and IFC. The respondent's
failure to exercise independent professional judgment and candid advice is particularly
egregious after the respondent learned of A.H.'s bankruptcy. Moreover, the respondent
testified that he would not have advised 'an independent' client to proceed as A.M.
proceeded because there are no barriers to enter the limousine service business. As
A.M.'s attorney, under KRPC 2.1, the respondent owed him the duty to exercise
independent judgment and render candid advice. The hearing panel concludes that the
respondent failed to do so in violation of KRPC 2.1.


                                       "KRPC 8.4(d)


        "70.    'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' Rule 8.4(d). The respondent engaged in
conduct that was prejudicial to the administration of justice when he drafted the second
agreement in an attempt to circumvent the bankruptcy case. The respondent knew that the
assets of the limousine service, regardless of their value, were part of the bankruptcy
estate. The hearing panel agrees with the bankruptcy court that attempting to restructure
the deal was 'a thinly disguised subterfuge designed to secure the transactions true nature;


                                            16
the artifice was specifically designed to skirt the bankruptcy laws.' The respondent's
attempt to skirt the bankruptcy laws violated KRPC 8.4(d).


        "71.     In 1982, the Kansas Supreme Court considered an attorney disciplinary
case that presented a similar factual scenario. The respondent in State v. Callahan, 232
Kan. 136 (1982), represented both parties, L.L. and R.F., in a land transaction. L.L. had
been the respondent's long time client and was also the respondent's business partner.
L.L. suggested to R.F. that the respondent handle the transaction for both of them. R.F.
agreed and the respondent drafted two contracts for L.L. and R.F. Relying on Mr.
Callahan's advice, R.F. executed the contracts. The terms were favorable to L.L. and
ultimately, L.L. did not pay the balance on the land. R.F. believed that the respondent had
secured her interest in the land by recording a lien on her behalf. Unbeknownst to her, the
respondent did not record a lien and R.F. did not have a secured interest in the property.
In the disciplinary proceeding, the respondent argued that he did not represent R.F., but
rather he was a 'mere scrivener.'


        "72.     The Court summarized the case as follows:


                 '. . . [R.F. and her family] relied upon respondent to represent
        them as their lawyer rather than as a mere scrivener. He failed to disclose
        his close business ties with [L.L.] and to exercise his independent
        professional judgment [on] behalf of . . . [R.F. and her family] in
        preparing the contracts for the sale. His delay in apprising [R.F. and her
        family] that they had no foreclosable interest was less than an honest
        representation.'


        "73.     Callahan is remarkably similar to the case at hand. Callahan and the
respondent both failed to exercise independent professional judgment on behalf of their
clients in rendering advice and drafting the agreements. Callahan and the respondent
drafted documents which were unfavorable to one of their clients in favor of their other
client. The injured parties in both cases, R.F. and A.M., relied to their detriment on their
attorneys to provide independent professional judgment and candid advice regarding the
transaction. Callahan argued, as the respondent does here, that he was a mere scrivener.

                                             17
Callahan had an existing relationship with the other party who stood to gain if the
transaction was completed. Here the respondent had an existing relationship with S.L.
and IFC who both stood to benefit if the agreements were entered. Callahan delayed
informing R.F. that she did not have a secured interest in the property. Here, the
respondent never informed A.M. of the loss he would suffer because the limousine
business was part of the bankruptcy estate.


           "74.   The Callahan case was decided under the old disciplinary rules. The
Court in that case, found that Mr. Callahan violated DR 1-102(A)(4) (conduct that
involves dishonesty, fraud, deceit, or misrepresentation), DR 5-105(B) and (C) (conflict
of interest), and DR 6-101(A)(3) (neglecting a legal matter). The Court indefinitely
suspended Mr. Callahan's license to practice law.


           "75.   Because of the factual similarities between Callahan and the present
case, the hearing panel finds the Court's consideration of Callahan to be persuasive.


                                 "American Bar Association
                         Standards for Imposing Lawyer Sanctions


           "76.   In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "77.   Duty Violated. The respondent violated his duties to his client to provide
competent representation and to refrain from engaging in conflicts of interest. The
respondent likewise violated his duty to the legal profession to refrain from engaging in
activity that is prejudicial to the administration of justice.


           "78.   Mental State. The respondent knowingly and intentionally violated his
duties.
                                               18
        "79.     Injury. As a result of the respondent's misconduct, the respondent caused
actual, serious injury. As a result of the respondent's failure to exercise independent
professional judgment and render candid advice, A.M. paid A.H. $300,420 for a business
which A.H. did not own and which A.H. had previously valued at $0. Additionally, as a
result of the respondent's misconduct and in an attempt to recover some of the $300,420
he lost, A.M. filed suit. The litigation lasted nearly 15 years.


                            "Aggravating and Mitigating Factors


        "80.     Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


        "a.      Prior Disciplinary Offenses. While the respondent had not yet
        been disciplined at the time the misconduct occurred in this case, the
        respondent now has a history of prior disciplinary offenses. Specifically,
        the respondent has been previously disciplined on two occasions.


                 (1)      On June 17, 2011, the respondent entered into a
                 diversion agreement with the disciplinary administrator's office.
                 In the diversion agreement, the respondent stipulated that he
                 violated KRPC 1.2 (scope of representation), KRPC 1.3
                 (diligence), KRPC 1.8 (conflict of interest), KRPC 1.15
                 (safekeeping property), KRPC 3.2 (expediting litigation), and
                 KRPC 8.4 (professional misconduct).


                 (2)      On December 19, 2017, a deputy disciplinary
                 administrator informally admonished the respondent for
                 violating KRPC 1.3 (diligence), KRPC 1.4 (communication),
                 KRPC 5.1 (responsibilities of supervising lawyers), and KRPC
                 5.3 (responsibilities regarding nonlawyer assistance).
                                              19
        "b.      Dishonest or Selfish Motive. Throughout the extensive litigation on the
matter and throughout the disciplinary proceedings, the respondent falsely characterized
his role as a mere scrivener. Characterizing his role in this fashion was dishonest. The
respondent (improperly) agreed to represent both sides to an agreement. By agreeing to
represent A.M., he agreed to provide A.M. with independent and candid advice.
Likewise, characterizing his role as a mere scrivener was also selfish. In so doing, the
respondent sought to minimize his culpability in this matter. The respondent's dishonest
and selfish motivation in this case is a considerable aggravating factor.


        "c.      A Pattern of Misconduct. Over the course of years, the respondent
repeatedly falsely asserted that his role in the matter was that of a mere scrivener.
Because the respondent repeatedly falsely asserted that he was a mere scrivener, he
engaged in a pattern of misconduct.


        "d.      Multiple Offenses. The respondent committed multiple rule violations.
The respondent violated KRPC 1.1 (competence), 1.2(c) (scope of representation), 1.7
(conflict of interest), 2.1 (exercise independent judgment), and 8.4(d) (conduct prejudicial
to the administration of justice). Accordingly, the hearing panel concludes that the
respondent committed multiple offenses.


        "e.      Refusal to Acknowledge Wrongful Nature of Conduct. The respondent
has refused to acknowledge any wrongdoing.


        "f.      Vulnerability of Victim. A.M. was vulnerable to the respondent's
misconduct. He is not an attorney; he relied on the respondent to provide him
independent professional judgment and candid advice.


        "g.      Substantial Experience in the Practice of Law. The Kansas Supreme
Court admitted the respondent to practice law in the State of Kansas in 1987. At the time
of the misconduct, the respondent had been practicing law for 17 years.




                                             20
        "81.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


        "a.      The Present and Past Attitude of the Attorney as Shown by His or Her
Cooperation During the Hearing and His or Her Full and Free Acknowledgment of the
Transgressions. While the respondent fully cooperated with the disciplinary process, the
respondent did not acknowledge his transgressions.


        "b.      Previous Good Character and Reputation in the Community Including
Any Letters from Clients, Friends and Lawyers in Support of the Character and General
Reputation of the Attorney. The respondent is an active and productive member of the
bar. The respondent also enjoys the respect of his peers and generally possesses a good
character and reputation as evidenced by several letters received by the hearing panel.


        "c.      Delay in Disciplinary Proceedings. The respondent argued that there was
a delay in the disciplinary proceedings. A.M. filed the complaint in 2016. While the
litigation remaining pending, and at the request of the respondent, the case was put on
hold until after the litigation was resolved. While the disciplinary complaint was not filed
at the time of the misconduct, the disciplinary proceedings have not been delayed other
than at the request of the respondent. This is not a mitigating factor.


        "d.      Imposition of Other Penalties or Sanctions. The respondent settled the
dispute with the bankruptcy trustee by paying $250,000. Additionally, following a five
day jury trial, the respondent was found to be 20% liable for A.M.'s $171,000 loss.


        "e.      Remorse. In his closing argument, counsel for the respondent referenced
the respondent's remorse in this case. The hearing panel reviewed the transcript and
found the following:


                 'A.     . . . In hindsight, I wish I would have ran. My crazy. I'm
        so sorry to everybody that I didn't. What I was trying to do, though, was

                                             21
       help two people who really wanted to do a deal together, if they came to
       terms, do a deal under the—under the boundaries of what I was doing. I
       was just doing what I was asked. Is that a good excuse? No, it's not.
       Should I have made calls, no I shouldn't have. I've kicked myself for the
       last 15 years I guess for that. So, no, I should have done things, but I
       didn't.'


       "82.       In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


                  '4.32   Suspension is generally appropriate when a lawyer
       knows of a conflict of interest and does not fully disclose to a client the
       possible effect of that conflict, and causes injury or potential injury to a
       client.


                  '5.11   Disbarment is generally appropriate when:


                          ....


                          '(b)     a lawyer engages in any other intentional
                  conduct involving dishonesty, fraud, deceit, or misrepresentation
                  that seriously adversely reflects on the lawyer's fitness to
                  practice.


                  '5.13   Reprimand is generally appropriate when a lawyer
       knowingly engages in any other conduct that involves dishonesty, fraud,
       deceit, or misrepresentation and that adversely reflects on the lawyer's
       fitness to practice law.


                  '6.11   Disbarment is generally appropriate when a lawyer, with
       the intent to deceive the court, makes a false statement, submits a false
       document, or improperly withholds material information, and causes



                                              22
              serious or potentially serious injury to a party, or causes a significant or
              potentially significant adverse effect on the legal proceeding.


                      '6.12    Suspension is generally appropriate when a lawyer
              knows that false statements or documents are being submitted to the
              court or that material information is improperly being withheld, and
              takes no remedial action, and causes injury or potential injury to a party
              to the legal proceeding, or causes an adverse or potentially adverse effect
              on the legal proceeding.


                      '7.2     Suspension is generally appropriate when a lawyer
              knowingly engages in conduct that is a violation of a duty owed as a
              professional, and causes injury or potential injury to a client, the public,
              or the legal system.'


                                           "Recommendation


              "83.    The disciplinary administrator recommended that the respondent be
      disbarred. Counsel for the respondent recommended that the respondent be reprimanded
      for the misconduct.


              "84.    Based upon the findings of fact, conclusions of law, the Standards listed
      above, and In re Callahan, the hearing panel unanimously recommends that the
      respondent's license to practice law in Kansas be suspended for a period of one year.


              "85.    Costs are assessed against the respondent in an amount to be certified by
      the Office of the Disciplinary Administrator."


                                             DISCUSSION


      In a disciplinary proceeding, this court considers the evidence, the panel's findings,
and the parties' arguments and determines whether KRPC violations exist and, if they do,

                                                   23
what discipline should be imposed. Attorney misconduct must be established by clear and
convincing evidence. In re Foster, 292 Kan. 940, 945, 258 P.3d 375 (2011); see also
Supreme Court Rule 211(f) (2019 Kan. S. Ct. R. 257) (a misconduct finding must be
established by clear and convincing evidence). "Clear and convincing evidence is
'evidence that causes the factfinder to believe that "the truth of the facts asserted is highly
probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d 610 (2009) (quoting In re Dennis,
286 Kan. 708, 725, 188 P.3d 1 [2008]).


       Respondent was given adequate notice of the formal complaint to which he filed
an untimely answer without objection by the Disciplinary Administrator. Respondent was
also given adequate notice of the hearing before the panel and the hearing before this
court. Murphy filed exceptions to portions of the final hearing report. See Supreme Court
Rule 212(c)(2) (2019 Kan. S. Ct. R. 261). We address those first.


Exceptions to the panel's report

               "When a respondent does not take exception to a finding it is deemed admitted.
       But when an exception is taken, the panel's findings are not typically deemed admitted,
       so the court must determine whether the disputed findings are supported by clear and
       convincing evidence. In making this determination, the court does not weigh conflicting
       evidence, assess witness credibility, or redetermine questions of fact. If a disputed finding
       is supported by clear and convincing evidence, it will not be disturbed. [Citations
       omitted.]" In re Hodge, 307 Kan. 170, 209-10, 407 P.3d 613 (2017).


       Murphy took exception to 31 of the findings in the final hearing report: 2 of the
panel's procedural history statements (Report, ¶¶ 10-11), 14 of the factual findings
(Report, ¶¶ 16, 22, 25, 29, 31-33, 36, 38, 42, 44, 45, 49, 56), 7 of the legal conclusions
(Report, ¶¶ 63, 64, 66, 67, 69, 70, 73), and 8 of the findings concerning the recommended
discipline. (Report, ¶¶ 78, 79, 80.b-c., 80.f., 81.a., 81.c., 81.e.).

                                                    24
       Most of the exceptions are incorporated into Murphy's amended brief, but some
are not. A respondent who does not advance arguments in a brief that support exceptions
to the final hearing report is deemed to have abandoned or waived those exceptions. In re
Owens, 309 Kan. 80, 88, 431 P.3d 832 (2018). We hold Murphy has abandoned his
exceptions to the final hearing report ¶¶ 10, 11, 25, 31, and 56, although by necessity
aspects of each are included below.


       The remaining exceptions are addressed in context when discussing the panel's
findings, conclusions, and recommendation. We begin with KRPC 1.2(c) because it
forms the basis for later findings on the other violations.


Did Murphy Violate KRPC 1.2(c)?

       KRPC 1.2(c), as it existed in 2004, declared, "A lawyer may limit the objectives of
the representation if the client consents after consultation." KRPC 1.2(c) (2003 Kan. Ct.
R. Annot. 333). The panel concluded at ¶ 64 that Murphy violated KRPC 1.2(c) by
limiting the scope of his representation without obtaining A.M.'s valid consent. Murphy
concedes he violated KRPC within the context of his exceptions.


       Murphy appears to assert A.M. consented to his limited representation, by alleging
(1) "it was undisputed that respondent was [hired] to just draft the transaction agreement
to reflect the agreement reached between A.H. and A.M."; and (2) "this is exactly how
the parties acted and carried out the transaction." Seemingly, he argues there was an
implicit understanding among the parties who signed the engagement letter that Murphy
was serving simply as a scrivener and would not give legal advice.




                                              25
       But the evidence does not support Murphy's myopic view of his limited role in
these transactions. Rather, as found by the panel, clear and convincing evidence supports
his violation of KRPC 1.2(c).


       First, his claim that the engagement letter "does not suggest respondent give legal
advice to either party" and that "he was only retained to prepare the documents to
memorialize the transaction" is flatly contrary to the letter's plain language. It provides:


               "You hereby employ The Murphy Law Firm, P.A. to prepare all necessary
       documentation and advise both [A.H.], as the seller, and [A.M.], as the purchasers, of all
       of the capital stock of Kansas Express International, Inc., which is owned by [A.H.]. I
       have disclosed the potential conflicts in doing so; however, after acknowledging such
       conflicts you all agree to waive any such conflict and retain us nonetheless pursuant to
       the terms of this letter and the enclosed Standard Terms of Engagement. Should a conflict
       arise which cannot be resolved, we will withdraw from this transaction with regard to all
       parties in this matter, and you should then retain your own legal counsel to advise you.


               "The legal fees and expenses will be paid by you, jointly and severally . . . ."
       (Emphases added.)


       Nowhere does it state Murphy would act only as a scrivener and not offer legal
advice to A.M. On its face, the letter states: "The Murphy Law Firm" was hired to
"advise" both the seller and the buyer, and if "a conflict arise[s]," the clients were to
retain their own legal counsel to advise them. In other words, according to the letter, he
was being hired as an attorney to provide his legal advice up until the parties encountered
some unresolvable conflict.


       In the related bankruptcy proceeding, the court found "the provisions of the
engagement letter could certainly have given a reasonable person in [A.M.]'s position the
idea that Murphy was going to act as his and [A.H.]'s attorney for the transaction, and not
                                                    26
as a mere scrivener who would offer no legal advice." See Restatement (Third) of the
Law Governing Lawyers § 18(2) (2000) ("A tribunal should construe a contract between
client and lawyer as a reasonable person in the circumstances of the client would have
construed it."). The panel's conclusion is not only supported by the plain language, but
also by A.M.'s testimony. See Restatement (Third) of the Law Governing Lawyers § 19,
comment c (2000) ("[A]ny contract limiting the representation is construed from the
standpoint of a reasonable client."). We agree.


       And at the disciplinary hearing, A.M. testified there was no consultation about
limiting the scope of Murphy's representation nor did A.M. consent to any limitation.
When asked by the Disciplinary Administrator—"Did Mr. Murphy ever make any
representations to you that I am providing no legal advice to you about this
arrangement?"—A.M. answered, "Absolutely not." A.M. further noted he believed
Murphy's representation included providing legal advice to him on "any circumstances
that involved the agreement." This evidence shows how A.M. understood what Murphy
was to do in representing A.M.'s interests.


       Murphy even admitted at the hearing that he provided "a little bit of advice" and
"made a couple of suggestions here and there" during his involvement. And the record
reflects that before the bankruptcy issue arose, Murphy advised both A.M. and A.H. on
the difference between an asset purchase and a stock purchase and recommended doing it
as a stock purchase. Murphy also "made some general statements" about due diligence.
And on the issue of the corporation's forfeited status, Murphy advised A.M. not to be
concerned because it could be remedied before closing. That advice satisfied A.M. Also,
when A.M. objected to including S.L.'s broker's commission in the agreement, Murphy
disagreed and told A.M. it was relevant, customary, and for A.M.'s benefit.




                                              27
       Clear and convincing evidence exists to support the panel's conclusion that
Murphy violated KRPC 1.2(c) by limiting the scope of his representation without A.M.'s
consent after consultation.


Did Murphy Violate KRPC 1.7?

       In 2004, KRPC 1.7 provided:


                        "(a) A lawyer shall not represent a client if the representation of
              that client will be directly adverse to another client, unless:


                        (1) the lawyer reasonably believes the representation will not
              adversely affect the relationship with the other client; and


                        (2) each client consents after consultation.


                        "(b) A lawyer shall not represent a client if the representation of
              that client may be materially limited by the lawyer's responsibilities to
              another client or to a third person, or by the lawyer's own interests,
              unless:


                        (1) the lawyer reasonably believes the representation will not be
              adversely affected; and


                        (2) the client consents after consultation. When representation of
              multiple clients in a single matter is undertaken, the consultation shall include
              explanation of the implications of the common representation and the advantages
              and risks involved." KRPC 1.7 (2003 Kan. Ct. R. Annot. 372).


       The panel concluded Murphy violated KRPC 1.7(a) in two ways: First, at the
beginning of the representation, there existed a directly adverse representation between

                                                    28
A.M. and A.H., but Murphy failed to satisfy the consent-after-consultation requirement
under subsection (a)(2); and second, he "was placed on actual notice of a direct conflict
of interest between his two clients" when he learned of A.H.'s bankruptcy, but Murphy
continued to represent them without obtaining each client's consent after consultation
under the same subsection. The panel also determined Murphy violated KRPC 1.7(b)
upon a finding that he "never disclosed to A.M. his previous personal and professional
relationship with S.L. and his previous professional relationship with IFC," which "may
have materially limited [his] representation of A.M. in this case," and he failed to
"explain the conflict to A.M. nor did he seek or obtain A.M.'s consent to this conflict."
Murphy concedes violations of both subsections, although he again equivocates some on
KRPC 1.7(a).


       Since Murphy does not specifically challenge the subsection (b) violation
involving S.L. and IFC, our analytical focus is on subsection (a). See Supreme Court
Rule 212(c) (2019 Kan. S. Ct. R. 262) ("Any part of the hearing report not specifically
excepted to shall be deemed admitted."); In re Kupka, 311 Kan. 193, 203, 458 P.3d 242
(2020) (issues deemed admitted when respondent "did not file exceptions to the hearing
panel's final hearing report").


       "[A] lawyer may not represent multiple parties to a negotiation whose interests are
fundamentally antagonistic to each other." Comment 28 to KRPC 1.7 (2019 Kan. S. Ct.
R. 313). "Directly adverse conflicts can also arise in transactional matters. For example,
if a lawyer is asked to represent the seller of a business in negotiations with a buyer
represented by the lawyer . . . ." Comment 7 to KRPC 1.7 (2019 Kan. S. Ct. R. 309). We
hold the panel correctly determined Murphy's representation of both A.M. and A.H. in
the sale of the limousine business amounted to a conflict and was prohibited unless each
client consented after consultation. See In re Hodge, 307 Kan. at 219 (respondent
violated KRPC 1.7[a] when simultaneously representing seller and buyer in the ranch
                                             29
sale); State v. Callahan, 232 Kan. 136, 139-40, 652 P.2d 708 (1982) (holding a conflict
of interest when a lawyer represented both sellers and purchaser in land sale transaction).


       The panel concluded Murphy failed to provide "adequate consultation" for a valid
consent as required by KRPC 1.7(a)(2). Murphy claimed in his exceptions that he
obtained A.M.'s consent as evidenced by the engagement letter signed by A.M. He insists
"the engagement letter specifically stated that in the event of a conflict, the parties would
need to obtain separate counsel and the uncontroverted evidence reflected that both
[parties] were advised by respondent to consult with separate [counsel] on several
occasions." But that misses the point. The panel's finding is not about whether the parties
consented in writing to obtaining separate counsel if a conflict occurred in the future, or
whether they were advised in writing to consult with separate counsel. Rather, its finding
is about Murphy's lack of adequate consultation prior to securing A.M.'s valid consent to
the obvious potential conflict from Murphy's dual representation of both parties. See
KRPC 1.0(c) (2019 Kan. S. Ct. R. 292) ("'Consult' or 'Consultation' denotes
communication of information reasonably sufficient to permit the client to appreciate the
significance of the matter in question.").


       The evidence fully supports the panel's decision: A.M. testified Murphy "did not
explain any potential conflict" and "spent seven to 20 seconds on that provision of the
engagement letter and the gist of the conversation was that if A.H. and A.M. reached an
impasse in the negotiations, they would each need to hire their own lawyer to complete
the transaction." And Murphy does not take exception to this finding. As the Disciplinary
Administrator notes, no explanation was offered "about the nature of the conflict itself,
what conflicts could arise, how 'secrets' would be handled, or any other information a lay
person would need to have explained to understand the true nature of the conflict and the
significance of waiving it."


                                             30
       Comment 6 to KRPC 1.0 (2019 Kan. S. Ct. R. 294) states:


                "The communication necessary to obtain such consent will vary according to the
       Rule involved and the circumstances giving rise to the need to obtain informed consent.
       The lawyer must make reasonable efforts to ensure that the client . . . possesses
       information reasonably adequate to make an informed decision. Ordinarily, this will
       require communication that includes a disclosure of the facts and circumstances giving
       rise to the situation, any explanation reasonably necessary to inform the client . . . of the
       material advantages and disadvantages of the proposed course of conduct and a
       discussion of the client's . . . options and alternatives. In some circumstances it may be
       appropriate for a lawyer to advise a client or other person to seek the advice of other
       counsel."


       It is also noteworthy that the hearing panel found A.M.'s testimony more credible
than Murphy's. See In re Hodge, 307 Kan. at 210 ("[T]he court does not weigh
conflicting evidence, assess witness credibility, or redetermine questions of fact. If a
disputed finding is supported by clear and convincing evidence, it will not be
disturbed.").


       Next, Murphy challenges the final hearing report ¶ 67, asserting that when he
learned of the bankruptcy issue, he "[believed] them to be consenting to his continued
work." But "a lawyer may not assume consent from a client's or other person's silence."
Comment 7 to KRPC 1.0 (2019 Kan. S. Ct. R. 294). In his reply brief, Murphy concedes,
"Unfortunately, when the Seller's bankruptcy came to light Respondent should have
withdrawn." And Murphy admits he did not have the required consultation to obtain
A.M.'s valid consent.


       The evidence in the record and Murphy's concessions to this court support the
panel's findings on his KRPC 1.7 violations.

                                                     31
Did Murphy Violate KRPC 2.1?

       The panel determined Murphy did not exercise independent professional judgment
and render candid advice to his client in violation of KRPC 2.1 (2019 Kan. S. Ct. R. 345).
For support, it found: (1) his "judgment was influenced by the economic factors relevant
to the entire situation, particularly so given his previous relationships with S.L.[] and
IFC"; (2) he failed to advise A.M. of the potential and actual problems with entering both
agreements; (3) his failure to comply with KRPC 2.1 was "particularly egregious after
[he] learned of A.H.'s bankruptcy"; and (4) Murphy testified "he would not have advised
'an independent' client to proceed as A.M. proceeded because there are no barriers to
enter the limousine service business." See KRPC 2.1 ("In rendering advice, a lawyer may
refer not only to law but to other considerations such as moral, economic, social and
political factors that may be relevant to the client's situation.").


       First, Murphy challenges the panel's conclusion that his representation was
influenced by his relationships with S.L. and IFC. Murphy claims he received no
consideration from them with regard to the transaction at issue. He admits S.L. asked him
to draft a document for IFC but argues IFC did not hire him or pay him anything. But as
correctly noted by the Disciplinary Administrator, there is ample evidence supporting the
panel's finding that Murphy's relationships with the third parties would have influenced
his independent professional judgment.


       During the 2006 deposition prepared for A.H.'s bankruptcy case, the following
colloquy occurred:


               "[Counsel for the trustee:] . . . [Y]ou've brought two other files, one labeled
       'International Football Club, Inc., General Representation'; is that right?


                                                    32
              "[Murphy:] Yes.


              ....


              "[Murphy:] . . . I got involved in the beginnings of [IFC]. It didn't go very far. At
      least, my involvement didn't go very far.


              ....


              "[Counsel for the trustee:] Who were your client contacts for [IFC]?


              "[Murphy:] [B.S.] and [A.H.] and Preki[, who is a soccer player.]


              ....


              "[Counsel for the trustee:] And how was it that you came to represent [IFC]?
      Were you referred by someone?


              "[Murphy:] Yes. [S.L.]


              ....


              "[Counsel for the trustee:] What did you do for [IFC]?


              "[Murphy:] I was brought in basically to try to memorialize . . . an arrangement
      between the founding members, [including A.H.], as to the operation of the [IFC]. That
      never was finalized either, at least not with my involvement."


      Murphy's testimony supports the panel's conclusion that he had a prior relationship
with S.L. and IFC. Since A.H. was an IFC founding member, it appears Murphy's
relationship with both influenced his representation in the transaction between A.H. and
A.M. And the fact Murphy was not paid for his work drafting the IFC shareholder

                                                   33
agreement does not negate the existence of a lawyer-client relationship. See In re Hodge,
307 Kan. at 212 (existence of lawyer-client relationship is not dependent upon payment
of a fee).


       Second, Murphy concedes he had a previous relationship with S.L., who referred
him business from time to time, including the IFC matter and the limousine sale matter.
He attempts to minimize this relationship by stating "like most attorneys, [he] receives
referrals from existing client[s] for new clients. That is what occurred here." But as
correctly argued by the Disciplinary Administrator, "[t]his was not the common scenario
where an existing client refers a potential client for representation on some unrelated
matter. Here, there was an interconnected relationship between the parties and the
transactions."


       In the final hearing report, the panel found the following facts: A.H. and B.S.
formed IFC. To raise capital for IFC, A.H. entered into an advisory fee agreement with
B.C., a firm that raises capital for other companies. S.L. was the chief operating officer
and 50% owner of B.C.; S.L. referred IFC to Murphy. Murphy became counsel for IFC.
S.L. referred A.M. and A.H. to Murphy for the transaction at issue. And these facts are
undisputed facts. For this it is easy to conclude S.L. not only had a financial interest in
both transactions, but that S.L. benefited directly from the limousine sale. Murphy acted
for S.L.'s benefit by including a provision for his brokerage fee in both agreements over
A.M.'s objection by saying the commission was "relevant" and telling A.M. the provision
was included for A.M.'s benefit.


       Third, Murphy disputes the panel's finding that his conduct was "particularly
egregious" after he learned of the bankruptcy matter. He insists the panel failed to
consider that he referred both clients to separate counsel for independent advice on the
situation immediately after hearing of A.H.'s bankruptcy. He claims the clients came back
                                              34
later, announcing they had resolved the conflict, and directed Murphy to prepare a new
agreement with terms and conditions they negotiated without Murphy. But Murphy's
factual statements are unsupported by the evidence.


       At that time, he did not refer A.M. to another counsel; he said he would, but he did
not. Rather, Murphy told A.M. there was no other option but to restructure the agreement.
Murphy "[n]ever" told A.M. he had the option to walk away "from this whole deal."
Nevertheless, Murphy testified "he would not have advised 'an independent' client to
proceed as A.M. proceeded . . . ." This shows he did not consider A.M. to be an
"independent client" entitled to the duties owed any other clients. Murphy specifically
told A.M. that "this was our only option" to avoid the bankruptcy problem.


       Furthermore, and contrary to his assertion that he "ceased working on the
transaction upon learning about the bankruptcy," and that none of the "terms and
conditions were 'negotiated' by [him], but rather provided by the parties," his own
testimony supports the panel's finding that he gave legal advice to the parties after the
bankruptcy issue emerged. For instance, the evidence shows: (1) Murphy told the clients
there were no bankruptcy estate assets involved in the provision of services; (2) he said to
the clients the company did not have any value, so they were only buying [A.H.]'s
expertise and contacts; and (3) he helped A.H. and A.M. overcome the impasse on the
price for the new "services" agreement by recommending adding an incentive payment
provision that would reward A.H., if the company did better than A.M. expected.


       We hold clear and convincing evidence exists to sustain the panel's conclusion that
Murphy violated KRPC 2.1 by selectively giving advice and withholding advice in ways
that benefitted the interests of A.H., S.L., and the IFC transaction, to the detriment of
A.M.


                                             35
Did Murphy Violate KRPC 1.1?

       The panel concluded Murphy failed to provide competent representation to A.M.
in the limousine business sale transaction, in violation of KRPC 1.1 (2019 Kan. S. Ct. R.
295). Under KRPC 1.1, "[c]ompetent representation requires the legal knowledge, skill,
thoroughness and preparation reasonably necessary for the representation." For support,
the panel noted: (1) Murphy failed to treat A.M. as an "independent client" and did not
offer A.M. candid advice concerning the transaction; (2) he failed to become aware that
A.H. had filed for bankruptcy and listed his business with a zero value; and (3) Murphy
admitted that he was not familiar with bankruptcy law. Murphy acknowledged the KRPC
1.1 violation to this court, but again with some equivocation.


       Our analysis will focus on the second and third findings because we addressed the
panel's first finding above. Murphy argues that under the limited scope of his
representation, he had no duty to know anything about A.H.'s business and no duty to
discover the bankruptcy, but that once he learned about the bankruptcy matter, he acted
competently by reviewing the case on PACER, seeking assistance from colleagues who
practice in that area, and by referring both clients to separate counsel. He also claims he
had enough bankruptcy knowledge to prepare the second agreement and the bankruptcy
trustee "approved that document." Murphy repeatedly insists throughout his amended
brief that the bankruptcy trustee "approved" the second agreement.


       These positions clearly mischaracterize the evidence. The bankruptcy trustee only
determined the second agreement was a contract for A.H.'s future services and, therefore,
that payments to A.H. were not bankruptcy estate property. And that placation was only
temporary, as it was accomplished by failing to disclose the first agreement. The
adversary proceeding that followed resulted in the bankruptcy court's finding that the



                                             36
funds paid under the second agreement were in fact for the business and were bankruptcy
estate property.


       Moreover, a review of the record Murphy references in support of his argument
actually shows the second agreement "surprised" the trustee because of the dollar amount
involved in that transaction. The trustee called A.H.'s bankruptcy attorney to find out
what was going on. The trustee thought A.M. paying "$300,000" for A.H.'s "advice of
how to run a limousine business . . . sound[ed] absolutely crazy" and did not "make any
sense at all." In that context, the trustee further noted generally he does not have "any
problem" when an agreement transfers no assets. But Federal District Judge Smith found
"the [second agreement] contains many provisions one would expect to see only in a
contract for the sale of a business or its assets." In short, the trustee did not "approve" the
second agreement.


       Murphy's assertion that he provided competent representation within the limited
scope of his representation also fails for several reasons. First, as previously discussed, he
failed to obtain a valid consent after consultation under KRPC 1.2(c) to the alleged
limited scope. Second, even assuming he had satisfied KRPC 1.2(c)'s requirement, that
consent would not have relieved him of the duty of competence owed A.M. See
Comment 5 to KPRC 1.2 (2019 Kan. S. Ct. R. 297) ("[T]he client may not be asked to
agree to representation so limited in scope as to violate Rule 1.1."). Third, Murphy
conceded he "would have looked at the Kansas Secretary of State to see where the
corporation was," and when "looking back, it might have been forfeited at the time for an
administrative failure to file an annual report or something." See KRPC 1.1 (competent
representation requires thoroughness and preparation reasonably necessary for the
representation).




                                              37
       Finally, Murphy argues his effort to get advice from a bankruptcy colleague shows
he acted competently. See Comment 1 to KRPC 1.1 (A lawyer who does not have the
legal knowledge required for a particular matter may nonetheless provide competent
representation by "associat[ing] or consult[ing] with . . . a lawyer of established
competence in the field in question."); see also Comment 2 to KRPC 1.1 ("A lawyer need
not necessarily have special training or prior experience to handle legal problems of a
type with which the lawyer is unfamiliar. . . . A lawyer can provide adequate
representation in a wholly novel field through necessary study."). And Murphy concedes
his primary area of practice was matters involving business transaction and business
litigation.


       But while he notes he "sought out consultation with regular bankruptcy
practitioners," he does not cite to the record facts to support that argument. In re Hawver,
300 Kan. 1023, 1039, 339 P.3d 573 (2014) (respondent's argument deemed abandoned or
waived if respondent's brief advances argument without proper citation to the record to
support that claim). Importantly, the evidence shows Murphy did not consult with any
bankruptcy colleagues before offering legal advice to his clients that their transaction
should be restructured as a service agreement. And while he may have attempted to
consult with a bankruptcy attorney, he went ahead and gave advice, saying A.M.'s only
option was redrafting the agreement as one for services.


       We hold clear and convincing evidence supports the panel's holding that Murphy
failed to provide A.M. with the legal knowledge, skill, thoroughness, and preparation
required by KRPC 1.1.




                                             38
Did Murphy Violate KRPC 8.4(d)?

        The panel determined that when Murphy drafted the second agreement in an
attempt to circumvent the bankruptcy problem, he violated KRPC 8.4(d) (2019 Kan. S.
Ct. R. 387) ("It is professional misconduct for a lawyer to . . . engage in conduct that is
prejudicial to the administration of justice."). For support, the panel noted he "knew that
the assets of the limousine service, regardless of their value, were part of the bankruptcy
estate." The panel agreed with the bankruptcy court's finding that "attempting to
restructure the deal was 'thinly disguised subterfuge designed to secure the transactions
true nature; the artifice was specifically designed to skirt the bankruptcy law.'"


        Murphy challenges the panel's conclusion by making the same unsubstantiated
arguments he advanced on the other issues including that A.M. and A.H. independently
negotiated the terms and conditions of the second agreement without Murphy's
assistance, and again asserting that the "very agreement was approved by the bankruptcy
trustee." The remaining contentions for this violation are: (1) Murphy "belie[ved] that
the second agreement did not involve bankruptcy estate asset"; and (2) the panel's
reliance on the bankruptcy court's comment is "totally prejudicial" since he was not at
that trial.


        As to his first assertion, and contrary to what is stated in his amended brief,
Murphy noted in his exceptions that "respondent knew that any assets of the limousine
business would be bankruptcy estate asset." (Emphasis added.) And because he changed
some language in the second agreement, he believed it "would not violate any bankruptcy
law." But this just shows Murphy at least knew the new agreement skirted the law and
restructured the contractual language to that effect. Moreover, the services agreement
expressly included asset transfers, including the office leases, office furniture, and the



                                              39
1999 Lincoln Town Car and 2001 Lincoln Navigator, although it stated the leases had no
value.


         Murphy also characterized the second agreement as an asset sale in a later
agreement he drafted for A.H. involving the sale of the limousine business to Tess
Limousine and Airport Services, Inc. This so-called Tess Agreement included a
paragraph that referenced the previous agreement between A.H. and A.M. And that
paragraph characterized the transaction as a sale of the limousine business and its assets:


                 "A prior agreement had been entered into by [A.H.] with [A.M.] for the sale of
         [A.H.'s] business to [A.M.]; however, following the closing thereunder, on July 30, 2004
         [A.M.] abandoned all assets to be acquired thereunder, and failed to take assignment of
         the office lease, and the leases on the subject vehicles of this Agreement, also making no
         payments on either the office lease or the vehicles."


         Murphy's argument that the second agreement was not a business or asset sale, but
merely a sale of services, contradicts how he described those same items in the Tess
Agreement that he also drafted.


         As to his second claim, this issue should be deemed abandoned because he raises
it only incidentally and with no authority. See In re Hawver, 300 Kan. at 1039
(respondent's argument deemed abandoned or waived if respondent's brief advances no
support of it). But even when we consider it, the overwhelming evidence supports the
same conclusion the bankruptcy court reached. And the panel simply stated that it "agrees
with the bankruptcy court" based upon the evidence and arguments provided by both
parties.


         Regardless, the evidence in the record shows what Murphy attempted to do ran
afoul of bankruptcy law. And Norton testified the second agreement "clearly violates"
                                                     40
bankruptcy law, "probably constitutes a bankruptcy crime" and "is a sham agreement that
. . . is an attempt to sell assets that . . . belong to . . . the trustee." Both Norton's and
Murphy's testimony and the language in the first and second agreements, as well as the
Tess Agreement, combine to provide clear and convincing evidence supporting the
panel's conclusion that Murphy violated KRPC 8.4(d).


                                            DISCIPLINE

       Having found clear and convincing evidence that Murphy violated the Kansas
Rules of Professional Conduct, all that remains is the task of imposing discipline. The
violations are KRPC 1.1 (2019 Kan. S. Ct. R. 295) (competence), 1.2(c) (2003 Kan. Ct.
R. Annot. 332) (scope of representation), 1.7 (2003 Kan. Ct. R. Annot. 372) (conflict of
interest), 2.1 (2019 Kan. S. Ct. R. 345) (independent judgment), and 8.4(d) (2019 Kan. S.
Ct. R. 387) (conduct prejudicial to the administration of justice).


       The panel recommended Murphy's license be suspended for one year. In doing so,
it relied upon State v. Callahan, 232 Kan. 136, 139-40, 652 P.2d 708 (1982). The panel
found Callahan to be persuasive because of the factual similarities between the two
cases. There, the court indefinitely suspended Callahan's license to practice law.


       Murphy argues the panel's recommendation is excessive, suggesting reprimand is
the appropriate discipline. Alternatively, he asserts that if the court determines suspension
is appropriate, the suspension should be stayed, and he be placed on probation. The
Disciplinary Administrator's office stands by its recommendation of disbarment.
Alternatively, if the court determines a suspension is the appropriate discipline, it
recommends the suspension be indefinite, or if a suspension for a shorter term is
considered, that Murphy be required to undergo a hearing for reinstatement under
Supreme Court Rule 219 (2019 Kan. S. Ct. R. 270).

                                                 41
       The Disciplinary Administrator opposes probation noting Murphy failed to submit
a probation plan to the hearing panel as required by Supreme Court Rule 211(g)(1) (2019
Kan. S. Ct. R. 259) ("If the Respondent intends to request that the Respondent be placed
on probation for violating [KRPC] . . . , the Respondent shall provide each member of the
Hearing panel and the Disciplinary Administrator with a workable, substantial, and
detailed plan of probation at least fourteen days prior to the hearing on the Formal
Complaint."). In his reply brief, Murphy appends a copy of "PROPOSED PROBATION
AND SUPERVISION PLAN." But that fails to comply with Rule 211(g) procedures. We
agree with the Disciplinary Administrator and the request for probation is rejected.


       The hearing panel's recommendations are advisory only and do not prevent us
from imposing greater or lesser sanctions. Supreme Court Rule 212(f) (2019 Kan. S. Ct.
R. 261); In re Kline, 298 Kan. 96, 212-13, 311 P.3d 321 (2013). "Each disciplinary
sanction is based on the specific facts and circumstances of the violations and the
aggravating and mitigating circumstances presented in the case." In re Mintz, 298 Kan.
897, 912, 317 P.3d 756 (2014).


       In arriving at its recommendation, the panel found Murphy "knowingly and
intentionally violated his duties." Murphy argues there is "no evidence" to sustain the
panel's finding, stating the evidence was "at worst" that "he made a poor judgment, and
may have been negligent" in representing both A.M. and A.H.


               "The ABA Standards identify three mental states: 'intent,' the highest culpable
       mental state; 'knowledge,' the intermediate culpable mental state; and 'negligence,' the
       least culpable mental state. Under the ABA Standards, a lawyer acts intentionally when
       acting with the 'conscious objective or purpose to accomplish a particular result,' while a
       lawyer acts with knowledge when acting 'with conscious awareness of the nature or
       attendant circumstances of his or her conduct both without the conscious objective or
                                                   42
       purpose to accomplish a particular result.' Finally, a lawyer acts negligently when failing
       'to be aware . . . that a result will follow . . . .'" In re Hawkins, 304 Kan. 97, 141, 373 P.3d
       718 (2016).


       But the record is replete with the evidence showing Murphy violated his duties
owed to A.M. at least with knowledge. For instance, he knowingly violated KRPC 1.1
when he did not consult with a bankruptcy attorney before advising A.M. and A.H.
Murphy knowingly violated KRPC 1.2(c) and 1.7 when he was aware of the then-existing
conflicts, and he repeatedly did not provide adequate consultation before and after he
learned of the bankruptcy matter.


       As to his violations of KRPC 2.1 and 8.4(d), the evidence strongly suggests he did
so intentionally. As to KRPC 2.1, Murphy did not consider A.M. as an "independent
client" and withheld advice and material information from A.M., to benefit the interests
of A.H. and the third parties. He was acting with the conscious objective to accomplish
the sale of the limousine business. Murphy intentionally did not advise A.M. there was
another option, to walk away. Murphy admitted he "knew that any assets of the limousine
business would be bankruptcy estate asset," but he nonetheless suggested the services
agreement would not violate any bankruptcy law. He was acting to accomplish the
transaction for the sale of A.H.'s limousine business.


       The panel determined that as a result of Murphy's misconduct, he caused "actual,
serious injury": A.M. paid A.H. $300,420 for the business which A.H. did not own and
which A.H. had previously valued at $0; and A.M.'s litigation to recover his loss lasted
nearly 15 years. While Murphy initially took an exception to this finding, he later chose
"not [to] dispute in any way that there was injury as a result of his conduct." See In re
Hodge, 307 Kan. at 209-10.



                                                     43
       The panel also found seven aggravating factors: (1) Murphy had prior disciplinary
offenses; (2) he was dishonest and had selfish motive; (3) he engaged in a pattern of
misconduct; (4) he committed multiple rule violations; (5) he refused to acknowledge any
wrongdoing; (6) A.M. was a vulnerable victim; and (7) he had substantial experience in
the practice of law.


       As to the first factor, the panel found that while Murphy "had not yet been
disciplined at the time the misconduct occurred in this case, [he] now has a history of
prior disciplinary offenses." Murphy did not take an exception to the factual finding that
he had a history of previous disciplinary offenses, rather he claims those cases cannot be
"prior" disciplinary because they occurred after the present case. In doing so, he offers no
authority. But we have no difficulty including his disciplinary record as part of our
consideration. See In re Kenny, 289 Kan. 851, 854, 856, 217 P.3d 36 (2009) (adopting the
panel's finding of the prior-disciplinary-offenses factor when respondent's prior "case was
dismissed").


       With regard to the second factor, the panel determined Murphy "falsely
characterized his role as a mere scrivener. Characterizing his role in this fashion was
dishonest. . . . Likewise, characterizing his role as a mere scrivener was also selfish."
Murphy counters that he believed his role as such "in good faith," and both clients
consented to his limited representation. He also argues the panel is punishing him for
advocating his position; but clear and convincing evidence supports the panel's finding
and his argument has no merit.


       For the third factor, the panel concluded Murphy engaged in a pattern of
misconduct because he repeatedly and falsely insisted he was a mere scrivener. He
contends his good-faith belief should not be considered as a pattern of misconduct. He
argues that "[i]f he had a pattern of failing to communicate with his clients over the years,
                                             44
that would be a pattern of misconduct," but his repeated assertions before the panel
should not be. But this factor has been understood by this court to have broader meaning.
See, e.g., In re Holmes, 307 Kan. 871, 888, 416 P.3d 143 (2018) (upholding the panel's
finding of the pattern-of-misconduct factor when "respondent repeatedly provided false
and misleading information to the disciplinary administrator's office regarding his
knowledge of the suspension and the extent of his unauthorized practice of law"); In re
Nwakanma, 306 Kan. 704, 754, 397 P.3d 403 (2017) ("'The respondent engaged in
repeated dishonest conduct—in his practice and before the hearing panel.'").


       As to the fourth, fifth, and seventh factors, clear and convincing evidence supports
the panel's findings. See In re Kenny, 289 Kan. at 854 (practicing law for 10 years
supports a finding of the substantial experience factor).


       But, for the sixth factor, the panel's determination that A.M. was vulnerable to
Murphy since he was not an attorney "alone is not sufficient for a vulnerability finding."
In re Hodge, 307 Kan. at 234 ("This court previously has ruled a victim's inexperience
with legal matters alone is not sufficient for a vulnerability finding.").


       The panel found four mitigating circumstances: (1) Murphy fully cooperated with
the disciplinary process although he did not acknowledge his misconduct; (2) he
"possesses a good character and reputation as evidenced by several letters received by the
hearing panel"; (3) he settled the dispute with the bankruptcy trustee; and (4) he showed
remorse. We hold clear and convincing evidence supports these four mitigating factors.


       But the panel concluded the delay in bringing the disciplinary proceeding was not
a mitigating factor. This is contrary to our caselaw. A.M. filed the complaint in 2016,
which was 12 years after Murphy's misconduct occurred. And the delay factor covers
instances in which "charges may become so stale that it would be inequitable to act upon
                                              45
them." In re Ratner, 194 Kan. 362, 373, 399 P.2d 865 (1965) (six years of delay) (citing
In re Elliott, 73 Kan. 151, 158, 84 P. 750 [1906] [taking 14 years to file charges "must at
least be said that it is very stale"]).


       In In re Carson, 252 Kan. 399, 410, 845 P.2d 47 (1993), the court held that to
assert the delay as a defense, "there must be a showing of prejudice to the party asserting
such delay as a defense." In his statement of exceptions, Murphy claims "[i]t is entirely
reasonable for respondent not to remember every detail of the subject matter which took
place 15 years in the past, and the contradiction stated by the panel is simply a reflection
of the best recollection of respondent." While this statement was not provided before the
panel, more than 10 years of the delay is an undisputed fact. That amount of delay can be
considered prejudicial. See 252 Kan. at 410 ("The evidence presented in Carson I was
not stale. The factual basis for the disciplinary proceeding was preserved when the
memory of the witnesses was still fresh."). But in this case we hold any prejudice is not
so overwhelming that it outweighs the aggravating factors.


Murphy's misconduct merits suspension

       We conclude a suspension with a two-year term is the appropriate discipline. In
arriving at this, we have considered the aggravating and mitigating circumstances
described above, as well as the clear and convincing evidence that supports the panel's
findings and conclusions. Attorneys who attempt dual representation of parties to a
business transaction do so knowing they are entering an ethical minefield. And while it is
possible with diligence to avoid a disastrous slip, this case is a textbook example of what
not to do.




                                             46
       That said, the court is amenable to staying respondent's two-year suspension after
the first year so long as he adheres to a probation plan approved by the Disciplinary
Administrator's office during the second year of his suspension.


                                CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Mark D. Murphy be and he is hereby suspended
from the practice of law in the state of Kansas in accordance with Supreme Court Rule
203(a)(2) (2019 Kan. S. Ct. R. 240) for two years as of the date of the opinion.


       IT IS FURTHER ORDERED that the above suspension will be stayed after the first
year provided respondent enters into a probation plan approved by the Disciplinary
Administrator's office that is applicable for the second year of suspension. Approval of a
probation plan by that office is required before the stay of respondent's suspension can
commence. The provisions of Kansas Supreme Court Rule 211(g) (2019 Kan. S. Ct. R.
257) (discharge from probation) apply.


       IT IS FURTHER ORDERED that the respondent shall comply with Supreme Court
Rule 218 (2019 Kan. S. Ct. R. 268) (notice to clients, opposing counsel, and courts of
record following suspension).


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to
respondent and that this opinion be published in the official Kansas Reports.




                                            47
      BEIER, J., not participating.
      MICHAEL E. WARD, Senior Judge, assigned. 1




1
 REPORTER'S NOTE: Senior Judge Ward was appointed to hear case No. 122,036
under the authority vested in the Supreme Court by K.S.A. 20-2616 to fill the vacancy on
the court by the retirement of Justice Carol A. Beier.

                                           48